DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or considered on an IDS, they have not been considered.
Claim Objections
Claim 3 is objected to because of the following informalities:  
As to Claim 3,
This claim stands objected to for lacking a period at the end of the claim. It is suggested to add a period.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.03(V) states “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification 
As to Claim 1,
The phrase “determining volume images of EM parameters of the rock formation using a 3D EM inversion technique applied to the acquired time-domain B-field datamonitoring a change of the EM parameters of the rock formation determined from the acquired time-domain B-field data; and correlating the changes of the volume images with known geological formations for subsurface reservoir monitoring” on the last two paragraphs lacks proper written description.
1) Applicant does not reasonable disclose any structural device that is capable of performing the above claim feature.  As explained in the above MPEP section, applicant must identify how the function is performed or the result is achieved.  However, applicant does not disclose any hardware device that is capable of determining the above images, monitoring a change of the EM parameters, and correlating the changes as claimed.
2) Applicant does not reasonably disclose how applicant performs the above claim features.  Applicant references two unprovided documents to Zhdanov, but applicant does not disclose in the instant application how applicant is performing the claimed subject matter.  Stating that applicant may be relying upon these documents does not establish that they are well known, and while applicant may incorporate them by reference, subject matter from these documents is necessary for the understanding of the claims to the extent that applicant is relying upon them.  However, as explained in MPEP 608.01(p), essential material may only be incorporated by reference from a U.S. Patent or U.S. patent application publication.  Applicant does not explain how applicant determines volume images as claimed in that applicant does not 
As to Claim 3,
The phrase “the receiver is any one of SQUID receiver or an alternative magnetic field receiver with the magnetic field sensitivity comparable to the SQUID capabilities” on lines 1-3 lacks proper written description.  
1) At issue here is that applicant is disclosing a receiver that has a magnetic field sensitivity comparable to a SQUID, but applicant does not provide any examples or explanation as to what this type of receiver could be.  Because applicant does not reasonably establish 
2) Furthermore, the above phrase lacks proper written description because applicant does not disclose what specific capabilities applicant is referring to with this phrase. Applicant does not disclose the specific features or capabilities of the SQUID that applicant intends to be included in the above phrase.  As such, applicant does not reasonably establish possession of the specific  capabilities applicant is including with the above phrase, and this phrase therefore lacks proper written description.
As to Claim 8,
The phrase “the virtual vertical bipole source is formed by ground cross electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the cross electrode example does not reasonably disclose how the cross is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed cross.  Applicant does not disclose if the cross is a single transmitter electrode (11) and four receiver electrodes (10) arranged to form the cross, or if the transmitter electrode itself is formed into a cross and the receiver electrode is then spaced from the transmitter electrode.  As such, this claim feature lacks proper written description.
As to Claim 9,

As to Claim 10,
The phrase “the virtual vertical bipole source is formed by ground circle electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the circle electrode example does not reasonably disclose how the circle is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed circle.  Applicant does not disclose if the circle is a single transmitter electrode (11) formed in the shape of a circle with a single receiver electrode (10)  nearby, or if the dotted pattern shown represent a plurality of receiver electrodes arranged to form the circle.  As such, this claim feature lacks proper written description.
As to Claim 11,
The phrase “the virtual vertical bipole source is formed by ground square electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner 
As to Claim 12,
The phrase “the virtual vertical bipole source is formed by ground polygon electrode configuration” on lines 1-2 lacks proper written description.  At issue here is that applicant does not reasonably explain how applicant is implementing the above claim feature.  The Examiner acknowledges Figure 2, but the square electrode example does not reasonably disclose how the polygon is implemented.  In this embodiment, two electrodes (10),(11) are shown, but two electrodes can not reasonably form the disclosed polygon.  Applicant does not disclose if the polygon is a single transmitter electrode (11) formed in the shape of a polygon with a single receiver electrode (10)  nearby, or if the dotted pattern shown represent a plurality of receiver electrodes arranged to form the polygon.  As such, this claim feature lacks proper written description.
As to Claim 13,
The phrase “each of the at least one magnetic field receiver includes a plurality of sensors arranged in an array in an operational proximity from a target reservoir” on lines 1-3 lacks proper written description.  Paragraph [0037] explains that an array of SQUID receivers can be used, and applicant explains in paragraph [0031] that the receiver 3 may be a SQUID receiver and that the receivers 3 may include a plurality of sensors arranged in an array.  At issue here is that 
As to Claim 17,
The phrase “the 3D EM inversion technique is based on a regularized 3D focusing nonlinear inversion of time-domain B-field data” 1-2 lacks proper written description.  At issue here is that applicant does not provide any explanation as to how applicant obtains a regularized 3D focusing nonlinear inversion of time-domain B-field data, or how the 3D EM inverseion technique can be based on such a nonlinear inversion.  Applicant does not explain to what extent the 3D EM inversion technique is based on the regularized 3D inversion.  Applicant does not explain what applicant means by a regularized inversion in that applicant does not explain the meaning of the term “regularized.”  The disclosure further lacks any structural device that is capable of performing the above inversion technique or regularized inversion.  Because the original disclosure does not provide any explanation as to how applicant implements the above claim feature or what structure feature can be used to implement such a feature, the above claim phrase lacks proper written description.
As to Claim 20,
The phrase “A method of subsurface reservoir monitoring, comprising: receiving time-domain B-field data from at least one mutually orthogonal component of a time domain magnetic 
As to Claim 22,
The phrase “the time-domain B-field data is generated from a vertical current flow from a vertical electric bipole source” on lines 1-2 lacks proper written description.  The Examiner acknowledges that the bipole source will generate a signal that will influence the subsurface, thereby allowing a receiver to detect a signal that has been influenced by the subsurface.  However, the bi-pole source itself does not generate the time-domain B-field signal, and it does not itself generate the influence the subsurface has on the signal generated by the bipole source.  
As to Claim 23,
The phrase “A method of subsurface reservoir monitoring, comprising: acquiring time-domain magnetic B-field data for a rock formation; using the time-domain magnetic B-field data, generating volume images of EM parameters of the rock formation; and correlating changes in the volume images with known geologic formations” on lines 1-5 lacks proper written description. As explained above, applicant’s disclosure does not explain how applicant is implementing the above claim features in that applicant neither discloses any structural device capable of implementing the claim features or any explanation as to how the claim features are implemented.  Applicant does not explain how applicant determines volume images as claimed.  Applicant does not explain how applicant correlates changes with known geological formations in that applicant does not disclose the manner in which applicant performs the correlation, what device/structure performs the correlation, what would and not be considered a correlated value, or any other information necessary for the understanding of how applicant implements the correlation as claimed. As such, applicant has not demonstrated possession of the above claim features.  
As to Claims 2-19, 21, and 22,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “at a vertical electric bipole source: generating vertical current flow penetrating the reservoir and a corresponding time- domain magnetic B-field response to fluids in a rock formation” on lines 2-4 is indefinite.  Applicant is reciting the generation of vertical current flow penetrating the reservoir. While applicant recites that this is done “at a vertical electric bipole source,” applicant is not reciting that it is done “with” this source. As best understood, it is the vertical electric bipole source that generates the claimed vertical current flow, but applicant is distinctly reciting the generating of the vertical current flow from the actual vertical electric bipole source.  In short, applicant is essentially distinctly reciting the function of the source from the actual source, but where such a distinctly is not clear in light of the disclosure. As such, the difference and relationship between the vertical bipole source itself and the generating of the vertical current flow is unclear.
The phrase “at at least one magnetic field receiver in range of the reservoir acquiring time-domain B-field datagenerated in subsurface geological formations by vertical electric bipole sourceby using at least one magnetic field receiver of time- domain magnetic B-field data located on a surface location or in a borehole; determining volume images of EM parameters of the rock formation using a 3D EM inversion technique applied to the acquired time-domain B-field 
1) At issue is that due to spacing issues, combined terms, and what is, as best understood, missing punctuation, it is unclear what limitations are being recited in the above claim.  Applicant recites “at at least one magnetic field receiver in range of the reservoir acquiring time-domain B-field,” and it is unclear if the acquiring step is a feature actually intended to be performed by the receiver or if applicant intends to perform the acquiring at the receiver.  The same issue exists for the determining and correlating steps.  The Examiner further notes that applicant recites “datagenerated,” “sourceby,” and “datamonitoring” in the above claim, and these recitations are not clearly understood.  While they may typographical issues, they also create other issues as it is unclear, for example, if the datamonitoring term should be “data monitoring,” where the monitoring is part of the determining step, or if the monitoring feature is intended to be its own distinct step.  As such, the above claim is indefinite.
2) Applicant recites “at at least one magnetic field receiver in range of the reservoir acquiring time-domain B-field datagenerated in subsurface geological formations by vertical electric bipole sourceby using at least one magnetic field receiver,” but such a feature is indefinite because 1) the relationship between the initial recitation of the at least magnetic field receiver and the later recitation of the at least one magnetic field receiver is unclear, and 2) because applicant is essentially distinctly reciting the function of the receiver from the actual receiver.  Applicant’s intial recitation of at least one magnetic field receiver reasonably includes all receivers, and as such, it is unclear when applicant recites “at least one magnetic field 
3) The phrase “subsurface geological formations” on line 6 is indefinite. Applicant recites “a rock formation” on line 4, and as best understood, the rock formation is one of the subsurface formations.  When reciting subsurface geological formations, applicant is reasonably including all formations.  As such, the difference and relationship between the rock formation and the geological formations is therefore unclear.
4) The phrase “the changes” on the second to last line is indefinite because no changes were previously recited, and it is unclear what changes applicant is referencing with this phrase.
5) The phrase “for subsurface reservoir monitoring” on the last two lines is indefinite.  Applicant already recites the intent of the method is a method of “subsurface reservoir monitoring,” and the difference and relationship between the two monitoring recitations is unclear. Furthermore, the entire method is directed towards reservoir monitoring form the preamble in the claim.  As such, it is unclear what additional or distinct subsurface reservoir monitoring the above phrase is intended to perform in addition to that monitoring already recited in the claim.
As to Claim 2,
The phrase “the time-domain B-field data is acquired from at least one mutually orthogonal component of a time domain magnetic field, Bx(t), By(t), Bz(t), generated in subsurface geological formations by vertical electric bipole source by using at least one receiver of time-domain magnetic B-field data arranged on a surface location or in a borehole” on lines 1-5 is indefinite. 
1) Applicant has already recited at least one magnetic field receiver in claim 1, which reasonably includes all receivers.  As such, it is unclear what the difference and relationship is between the receiver of claim 1 and the receiver of claim 2.  
2) The phrase “subsurface geological formations” is indefinite because applicant already recites subsurface geological formations and rock formations in claim 1.  These recitations reasonably include all formations, but applicant is distinctly reciting the above phrase from those earlier recitations.  The difference and relationship between the above formations and the previously recited formation is therefore unclear.  
3) The phrase “ by vertical electric bipole source” on line 3 is indefinite.  Applicant has already recite “a vertical bipole source” in claim 1, and as best understood, applicant is re-reciting the same source in a distinct manner, but where these sources are not distinct.  As such, the difference and relationship between the sources is unclear.
3) The phrase “at at least one receiver of time-domain magnetic B-field data arranged on a surface or in a borehole” on lines 4-5 is indefinite.  Claim 1 already recites “at least one magnetic field receiver,” and such a recitation reasonably includes all receivers.  Applicant however is distinctly reciting a new receiver in claim 2 from the at least one magnetic field receiver, but where, as best understood, they are not distinct.  As such, the difference between the above at least one receiver and the previously recited at least one magnetic field receiver of 
As to Claim 3,
The phrase “the receiver is any one of SQUID receiver or an alternative magnetic field receiver with the magnetic field sensitivity comparable to the SQUID capabilities” on lines 1-3 is indefinite.  
1) At issue is that applicant recites that the receiver can be one that is comparable to the SQUID capabilities, but applicant does not provide any explanation or guidance as to what would and would not be considered comparable.  As such, the above phrase is indefinite because the it is not clear what receivers applicant would and would not consider to be comparable and thus reasonable to meet the above claim limitations.   Furthermore, the above phrase is unclear because it is unclear what specific capabilities applicant is referring to with this phrase. Applicant does not disclose the specific features or capabilities of the SQUID that applicant intends to be included in the above phrase.  As such, it is unclear what capabilities applicant is including with the above phrase.
2) The phrase “the magnetic field sensitivity” is indefinite because such a sensitivity was not previously recited, and it is unclear in light of the disclosure what sensitivity applicant is referring to with this phrase.
3) The phrase “the SQUID capabilities” is indefinite because it is unclear which capabilities applicant is referencing, and because no capabilities were previously recited.
4) The phrase “the receiver” on line 1 is indefinite because more than one receiver was recited in claim 1, and it is therefore unclear which receiver applicant is referring to with this phrase.
As to Claim 4,
The phrase “the vertical electric bipole source” on line 1 is indefinite. More than one vertical electric bipole source was recited in claim 1, and it is therefore unclear which source applicant is referring to with this phrase. 
As to Claim 5,
The phrase “the vertical electric bipole source” on line 1 is indefinite. More than one vertical electric bipole source was recited in claim 1, and it is therefore unclear which source applicant is referring to with this phrase. 
As to Claim 6,
The phrase “the vertical electric bipole source” on line 1 is indefinite. More than one vertical electric bipole source was recited in claim 1, and it is therefore unclear which source applicant is referring to with this phrase. 
As to Claim 7,
The phrase “the vertical electric bipole source” on line 1 is indefinite. More than one vertical electric bipole source was recited in claim 1, and it is therefore unclear which source applicant is referring to with this phrase. 
As to Claim 8,
The phrase “the virtual vertical electric bipole source” on line 1 is indefinite. A virtual vertical source was not previously recited, and it is therefore unclear what source applicant is referencing with this phrase.  Note that the virtual source feature was not recited until claim 7.
As to Claim 9,
The phrase “the virtual vertical electric bipole source” on line 1 is indefinite. A virtual vertical source was not previously recited, and it is therefore unclear what source applicant is referencing with this phrase.  Note that the virtual source feature was not recited until claim 7.
As to Claim 10,
The phrase “the virtual vertical electric bipole source” on line 1 is indefinite. A virtual vertical source was not previously recited, and it is therefore unclear what source applicant is referencing with this phrase.  Note that the virtual source feature was not recited until claim 7.
As to Claim 11,
The phrase “the virtual vertical electric bipole source” on line 1 is indefinite. A virtual vertical source was not previously recited, and it is therefore unclear what source applicant is referencing with this phrase.  Note that the virtual source feature was not recited until claim 7.
As to Claim 12,
The phrase “the virtual vertical electric bipole source” on line 1 is indefinite. A virtual vertical source was not previously recited, and it is therefore unclear what source applicant is referencing with this phrase.  Note that the virtual source feature was not recited until claim 7.
As to Claim 13,
The phrase “a target reservoir” on lines 2-3 is indefinite.  Applicant already recites a reservoir and that the at least one magnetic field receiver is in range of the reservoir and acquiring data at the reservoir in claim 1.  As such, the difference and relationship between this reservoir and the target reservoir of claim 13 is therefore unclear as the receivers are already disclosed to be located and acquiring data at a reservoir.  
As to Claim 14,
The phrase “the reservoir” on line 1 is indefinite. Claim 1 recites several instances of a reservoir (line 1, and the last line), and it is unclear which reservoir the above phrase is referring to as it can refer to either reservoir.
As to Claim 15,
The phrase “the reservoir” on line 1 is indefinite. Claim 1 recites several instances of a reservoir (line 1, and the last line), and it is unclear which reservoir the above phrase is referring to as it can refer to either reservoir.
As to Claim 16,
The phrase “the reservoir is used for carbon dioxide (CO2) capture and storage” on lines 1-2 is indefinite.
1) The above phrase is indefinite because claim 16 is a method of using claim, and it is unclear if applicant is intending to positively recite the use of the reservoir to capture and store CO2 or if applicant is reciting an intended use of the reservoir.  It is therefore unclear what features are and are not required in this claim.
The phrase “the reservoir” on line 1 is indefinite. Claim 1 recites several instances of a reservoir (line 1, and the last line), and it is unclear which reservoir the above phrase is referring to as it can refer to either reservoir.
As to Claim 17,
The phrase “the 3D EM inversion technique is based on a regularized 3D focusing nonlinear inversion of time-domain B-field data” 1-2 is indefinite.  Applicant has already recite time-domain B-field data in claim 1, and the difference and relationship between the B-field data of claim 17 and that of claim 1 is unclear.  It is unclear if applicant is acquiring different B-field 
As to Claim 18,
The phrase “the at least one magnetic field receiver is arranged at a surface location over the reservoir” on lines 1-2 is indefinite.  
1) The phrase “the reservoir” on line 2 is indefinite. Claim 1 recites several instances of a reservoir (line 1, and the last line), and it is unclear which reservoir the above phrase is referring to as it can refer to either reservoir.
2) Claim 1 already recites a surface location, and the difference and relationship between the surface location of claim 1 and that of the above phrase are therefore unclear because, as best understood, they refer to the same location but are being distinctly recited.
As to Claim 19,
The phrase “the at least one magnetic field receiver is arranged in a borehole intersecting the reservoir in the rock formation on lines 1-2 is indefinite.  
1) The phrase “the reservoir” on line 2 is indefinite. Claim 1 recites several instances of a reservoir (line 1, and the last line), and it is unclear which reservoir the above phrase is referring to as it can refer to either reservoir.  Furthermore, a reservoir was noted recited to be in the rock formation, and as such it is further unclear what reservoir this phrase is referring.
2) Claim 1 already recites a borehole, and the difference and relationship between the borehole of claim 1 and that of the above phrase are therefore unclear because, as best understood, they refer to the same borehole but are being distinctly recited.
As to Claim 21,

As to Claims 2-19,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 13-20, 22, and 23 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada).
As to Claim 1,

As to Claim 2,
Bouchedda discloses the time-domain B-field data is acquired from at least one mutually orthogonal component of a time domain magnetic field, Bx(t), By(t), Bz(t), generated in subsurface geological formations by vertical electric bipole source by using at least one receiver of time-domain magnetic B-field data arranged on a surface location or in a borehole (Page 5529, Right Column, MMR Method / note the application of the two or more electrode sources and the 
As to Claim 3,
Bouchedda discloses the receiver is any one of SQUID receiver or an alternative magnetic field receiver with the magnetic field sensitivity comparable to the SQUID capabilities (Page 5529, Right Column, MMR Method / note that applicant does not define what is comparable to SQUID capabilities, and the Examiner is therefore interpreting that because the prior art can measure similar magnetic fields as applicant, the receiver of the prior art is similarly capable). 
As to Claim 4,
Bouchedda discloses the vertical electric bipole source is arranged in a borehole (Page 5529, Right Column, MMR Method).
As to Claim 6,
Bouchedda discloses the vertical electric bipole source includes a surface electrode grounding point and a borehole electrode grounded inside the borehole (Page 5529, Right Column, MMR Method / note that the recitation reasonably includes the use of electrodes at either or both the surface and borehole).
As to Claim 7,
Bouchedda discloses the vertical electric bipole source is a virtual vertical bipole source simulated by a ground electrode configuration (Page 5529, Right Column, MMR Method / note that since the electrodes are placed on a surface, the vertical bipole must be virtual).
As to Claim 13,

As to Claim 14,
Bouchedda discloses the reservoir is formed by hydrocarbon bearing rocks (Page 5529, Right Column, MMR Method / note hydrogeological).
As to Claim 15,
Bouchedda discloses the reservoir is formed by geothermal resources bearing formations  (Page 5529, Right Column, MMR Method / note the manner in which the reservoir is formed does not distinguish over the prior art as claim 15 is a method of using and detecting a reservoir, and how the reservoir formed is not part of the method).
As to Claim 16,
Bouchedda discloses the reservoir is used for carbon dioxide (CO2) capture and storage (Page 5529, Right Column, MMR Method).
As to Claim 17,
Bouchedda discloses the 3D EM inversion technique is based on a regularized 3D focusing nonlinear inversion of time-domain B-field data (Page 5529-5530, MMR Method).
As to Claim 18,
Bouchedda discloses the at least one magnetic field receiver is arranged at a surface location over the reservoir (Page 5529-5530, MMR Method).
As to Claim 19,

As to Claim 20,
Bouchedda discloses A method of subsurface reservoir monitoring, comprising: receiving time-domain B-field data from at least one mutually orthogonal component of a time domain magnetic field (Page 5529, Right Column, MMR Method); determining volume images of EM parameters of a rock formation using a 3D EM inversion technique applied to the time-domain B-Field data (Page 5529, Right Column, MMR Method / note the 3-D finite volume); monitoring a change of the EM parameters  (Page 5529, Right Column, MMR Method / note the 3-D finite volume), (Pages 5529-5530, MMR time-lapse inversion), (Page 5532, Time-Lapse Inversion Results, Conclusions); and correlating the change with a known geological formation (Figures 6,7,8), (Page 5532, Time-Lapse Inversion Results, Conclusions / note the real resistivity model is the known formation and the time-lapse inversion images are the volume images, and note how they are being compared).
As to Claim 22,
Bouchedda discloses the time-domain B-field data is generated from a vertical current flow from a vertical electric bipole source (Page 5529, Right Column, MMR Method).
As to Claim 23,
Bouchedda discloses A method of subsurface reservoir monitoring, comprising: acquiring time-domain magnetic B-field data for a rock formation (Page 5529, Right Column, MMR Method); using the time-domain magnetic B-field data, generating volume images of EM parameters of the rock formation (Page 5529, Right Column, MMR Method / note the 3-D finite volume); and correlating changes in the volume images with known geologic formations .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of Marsala et al. (Marsala) (US 2016/0291194).
As to Claim 5,
Bouchedda discloses the vertical electric bipole source includes a surface electrode grounding point and an electrode grounded in a borehole (Page 5529, Right Column, MMR Method).
Bouchedda does not disclose the vertical electric bipole source includes a surface electrode grounding point and a casing electrode grounded at a well casing.
Marsala discloses the vertical electric bipole source includes a surface electrode grounding point or a casing electrode grounded at a well casing (Paragraph [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the vertical electric bipole source includes a surface electrode grounding point and a casing electrode grounded at a well casing as taught by Marsala in order to advantageously distribute the electrodes at multiple positions, allowing for the more information to be obtained from subsurface formations that allows the detection and determination of the formations to be refined so as to better allow for the specifics of the formations, such as their location, to be identified. 
s 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of Srnka (US RE40,321).
As to Claim 8,
Bouchedda does not disclose the virtual vertical bipole source is formed by ground cross electrode configuration.
Srnka discloses the virtual vertical bipole source is formed by ground cross electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a cross), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the virtual vertical bipole source is formed by ground cross electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
As to Claim 9,
Bouchedda does not disclose the virtual vertical bipole source is formed by ground star electrode configuration.
Srnka discloses the virtual vertical bipole source is formed by ground star electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a star), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the virtual vertical bipole source is formed by ground 
As to Claim 10,
Bouchedda does not disclose the virtual vertical bipole source is formed by ground circle electrode configuration.
Srnka discloses the virtual vertical bipole source is formed by ground circle electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a circle), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the virtual vertical bipole source is formed by ground circle electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
As to Claim 11,
Bouchedda does not disclose the virtual vertical bipole source is formed by ground square electrode configuration.
Srnka discloses the virtual vertical bipole source is formed by ground circle electrode configuration (Figure 6 / note the electrodes can be connected by a square, (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the virtual vertical bipole source is formed by ground square electrode configuration as taught by Srnka in order to advantageously be able to suppress 
As to Claim 12,
Bouchedda does not disclose the virtual vertical bipole source is formed by ground polygon electrode configuration.
Srnka discloses the virtual vertical bipole source is formed by ground polygon electrode configuration (Figure 2 / note the electrodes are configured in a manner that includes a circle), (Column 8, Lines 29-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bouchedda to include the virtual vertical bipole source is formed by ground polygon electrode configuration as taught by Srnka in order to advantageously be able to suppress the source generated noise automatically by a self-canceling field geometry (Column 10, Lines 17-21).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchedda et al. (Bouchedda) (Synthetic Study of CO2 monitoring using Time-lapse Down-hole Magnetometric Resistivity at Field Research Station, Alberta, Canada) in view of Haber et al. (Haber) (US 2014/0149037).
As to Claim 21,
Bouchedda does not disclose the time-domain B-field data is received using at least one SQUID receiver of time-domain magnetic B-field data.
Haber discloses the time-domain B-field data is received using at least one SQUID receiver of time-domain magnetic B-field data (Paragraphs [0064],[0113]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 6,914,433 to Wright et al. which discloses making measurements using grounded electrodes, 2) US 6,541,975 to Strack which discloses the use of ring electrodes in a borehole, and 3) US 2020/0018803 to Lemay which discloses a SQUID device used for geophysical sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858